Sullivan, J. P.,
concurs in a memorandum as follows: In the prior Federal action, the trial court held, as a matter of fact, that the insured did not disclose all relevant medical information to the broker and, as a matter of law, that, in any event, the broker could not waive the claims of the insurer. The majority characterizes the determination that no disclosure had taken place as dictum; it was, rather, an alternative ground supporting the decision that the insured had made a wilful misrepresentation entitling the insurer to rescission. However, since I believe that in this case this alternative ground in support of the decision should not be given binding effect, I agree with the majority that the doctrine of collateral estoppel is inapplicable. (See, Restatement [Second] of Judgments § 27, comment i; cf., Malloy v Trombley, 50 NY2d 46, 50-51.)